DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 26-27 and 35 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites the limitation “wherein the spring element is positioned such that when the coil spring is in place, the spring element directly contacts the coil spring”. This limitation directly contrasts independent claim 16 lines 10-12, on which claim 21 depends, which describes the embodiment shown in Fig. 5 and states that the elastically deformable projecting element is “positioned between the coil spring and a 
Claim 26 recites the limitation “wherein the recess has a pitch relative to the annular surface”. As described above, independent claim 16, on which claim 26 depends, describes the limitations of the embodiment depicted by Fig. 5. While the specification discloses that the recess of the embodiment in Fig. 1-2 has a pitch relative to the annular surface, the specification fails to disclose that the embodiment shown in Fig. 5 has a pitch relative to the annular surface. Further, the “recess” of Fig. 5 is a cutout 33 through the annular surface 3 of the spring support 1’’. A through hole cannot have a pitch relative to the surface that it is formed in, leading to a lack of written description for claim 26.
Claim 27 recites the limitation “wherein the recess comprises a drainage aperture”. As described above, independent claim 16, on which claim 27 depends, describes the limitations of the embodiment depicted by Fig. 5. While the specification and Fig. 5 both disclose a ‘recess’ in the form of cutout 33, there is no disclosure of a drainage aperture associated with the embodiment depicted by Fig. 5. Further, it is unclear how a cutout, which is simply the absence of material, could comprise a 
Claim 35 recites the limitation “wherein the spring element nestles up against the coil spring”. As claim 35 depends on claim 21, which was previously rejected for lack of written description (see above), claim 35 also lacks written description.
The above claims 21, 26-27 and 35, generally attempt to introduce features of alternative embodiments in the claim set stemming from independent claim 16, which claims the embodiment shown in Fig. 5. This results in a lack of clarity as to what structure is being claimed. Therefore, claims 21, 26-27 and 35 have not been further treated on the merits.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-22, 25-27 and 30-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17, line 2 recites the limitation “a main body”. It is unclear if this main body is the same main body disclosed in claim 16, line 11, or a different main body specific to the spring support. See also claim 19, line 2, claim 22, line 2 and claim 23, line 2.

Claim 22, line 2 recites the limitation “the same hard component”. There is insufficient antecedent basis for this limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-20, 23, 25, 28-29 and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohmura et al. (US 2018/0038437 A1), hereinafter Ohmura.
Regarding claim 16, Ohmura discloses a spring support (Fig. 1-5), which is configured to receive a coil spring 2 of a motor-vehicle spring system S (Title), wherein 
wherein an elastically deformable projecting element 3, 13, 23 is arranged between the annular surface 5a of the spring support 5 and the coil spring 2 (Fig. 1), and is configured to maintain contact with the terminal coil section 2s of the coil spring 2 during both maximal and minimal compression of the coil spring 2 (Fig. 3; Para. [0015]); and
wherein the elastically deformable projecting element 13 comprises a support ring segment 13s pivotally connected to a main body 13h (Fig. 4A-4C show pivoting of support ring segment 13s relative to main body 13h) and positioned between the coil spring 2 and a spring element 13H when the coil spring 2 is in place (Fig. 4A-4C).
Regarding claim 17, Ohmura further discloses that the spring support 5 comprises a main body 5 composed partially or entirely of a hard component (Para. [0062]; steel).
Regarding claim 18, Ohmura further discloses that the elastically deformable projecting element 3, 13, 23 comprises a spring element 13H made of a soft component (Para. [0077]; natural rubber).
Regarding claim 19, Ohmura further discloses that the elastically deformable projecting element 3, 13, 23 and the main body 13h (assumed to be main body of elastically deformable projecting element 13) are connected by friction, form fit or material joining (Fig. 4A-4C clearly show main body 13h made from same part as elastically deformable projecting element 13).
Regarding claim 20, Ohmura further discloses that the spring element 13H is a ring segment (Fig. 2A-2B clearly show that support ring segment 3s (equivalent to 13s) is a ring segment, and Fig. 4A-4C clearly show that spring element 13H is formed as part of support ring segment 13s, and is therefore a ring segment), and has a constant material thickness or an increasing material thickness in a circumferential direction (Fig. 4A-4C; Para. [0095]; support ring segment 3s (equivalent to 13s) has increasing thickness, and spring element 13H is part of support ring segment 3s).
Regarding claim 23, Ohmura further discloses that the support ring segment 3s, 13s, 23s and the main body 3h, 13h, 23h are integrally formed with a film hinge (Fig. 3-5; intersection between 3s, 13s, 23s and 3h, 13h, 23h).
Regarding claim 25, Ohmura further discloses that the main body 5 of the spring support 5 comprises a recess (formed by walls 5b) into which the spring element 13H is inserted (Fig. 1 shows elastically deformable projecting element 3 inserted in recess, which includes spring element 13H in the embodiment shown in Fig. 4).
Regarding claim 28, Ohmura further discloses that the spring support 5 comprises a lateral guide 5b on its radial periphery (Fig. 1) that extends from the annular surface 5a in the direction of the coil spring 2 and is configured to keep the elastically deformable projecting element 3 from deviating from its intended radial position (Fig. 1; Para. [0062]).
Regarding claim 29, Ohmura further discloses a motor-vehicle spring system (Title) comprising a coil spring 2 (Fig. 1) and at least one spring support 5 which holds 
Regarding claim 31, Ohmura further discloses that the soft component is a volume-compressible material (Para. [0077]; natural rubber is known to be a volume-compressible material).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ohmura in view of Arakawa et al (EP 2930393 A1), hereinafter Arakawa.
claim 30, Ohmura discloses all aspects of the current invention as disclosed above except that the hard component is selected from the group consisting of a thermoplastic polyurethane (TPU), a polypropylene (PP), a polyoxymethylene (POM), a polycarbonate (PC), and a polyamide (PA).
Arakawa teaches (Para. [0029]) that the hard component of a spring support 12 can by a polyamide, polypropylene, or polycarbonate.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ohmura by using a resin material such as polyamide, polypropylene or polycarbonate as the hard material as disclosed by Arakawa because resin materials are lighter in weight than metal materials (Para. [0029] of Arakawa).
Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura in view of Gehring et al. (DE 10337175 A1), hereinafter Gehring.
Regarding claims 32-34, Ohmura discloses all aspects of the current invention as described above except that the volume-compressible material is an elastomer based on a cellular or microcellular polyisocyanate-polyaddition product, and that the cellular or microcellular polyisocyanate-polyaddition product is based on a microcellular polyurethane elastomer and/or a thermoplastic polyurethane, and that the microceullular polyurethane elastomer and/or the thermoplastic polyurethane comprise polyurea structures.
Gehring teaches that the volume compressible material of a spring element for a spring support (Fig. 1) is an elastomer based on a cellular or microcellular polyisocyanate-polyaddition product (Para. [0011], lines 5-7 of Translation), wherein the microcellular polyurethane elastomer (Para. [0011], lines 7-9 of Translation; “for example polyurethane elastomers… the elastomers are prefereably microcellular elastomers”) and/or a thermoplastic polyurethane, and wherein the microcellular polyurethane elastomer and the thermoplastic polyurethane comprise polyurea structures (Para. [0011], lines 7-8 of Translation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ohmura by using microcellular polyisocyanate-polyaddition products based on a microcellular polyurethane elastomer comprising polyurea structures as the volume-compressible material as disclosed by Gehring because this type of material has very good spring characteristics and reduced cost, manufacturing difficulty and weight (Para. [0003] of Translation).

Allowable Subject Matter
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach spring support structures of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870.  The examiner can normally be reached on Monday - Thursday 8 a.m. - 5:30 p.m. and Friday 9 a.m. - 1 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3616




/SCOTT F. UNDERWOOD/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616